                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-cv-249-FL
____________________________________
                                      )
MATTHEW BRADLEY,                      )      DEFENDANT ANALYTICAL
                                      )      GRAMMAR, INC.’S STATEMENT OF
      Plaintiff,                      )      UNDISPUTED MATERIAL FACTS IN
v.                                    )      SUPPORT OF MOTION FOR
                                      )      SUMMARY JUDGMENT
ANALYTICAL GRAMMAR, INC.,             )
                                      )
      Defendant.                      )
____________________________________)

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Rule 56.1(a)(1),

defendant Analytical Grammar, Inc. (“Analytical”) hereby submits the following Separate

Statement of Undisputed Material Facts in Support of Analytical’s Motion for Summary

Judgment. These undisputed facts establish that Analytical is entitled to summary judgment in its

favor as to plaintiff Matthew Bradley’s (“Bradley”) claims of copyright infringement and

removal or alteration of copyright management information (“CMI”) and his claims for any

copyright damages, and as to Analytical’s counterclaims for a declaratory judgment of non-

infringement of copyright, and of non-removal of CMI.

                 UNDISPUTED MATERIAL FACT                                  SUPPORTING
                                                                            EVIDENCE
1. Bradley is employed as a “high tech consultant.”                  Booth Decl., Ex. 1
                                                                     (Bradley Tr. at 7:19-22).
2. Bradley has no records reflecting that he has conducted any       Booth Decl., Ex. 1
business as a professional photographer, or that he had sold or      (Bradley Tr. at 70:20-71:5),
licensed for financial benefit any photograph he has taken.          Ex. 2 (Bradley Resp. to
                                                                     Doc. Req. Nos. 2-4, 18-20).
3. Bradley took a photograph on December 8, 2017 (the                Booth Decl., Ex. 1
“Photograph”).                                                       (Bradley Tr. at 21:21-
                                                                     22:16), Ex. 3 (Bradley
                                                                     Resp. to Inter. No. 2), Ex.
                                                                     4.




PPAB 5723756v1                        1
          Case 5:19-cv-00249-FL Document 28 Filed 07/17/20 Page 1 of 16
4. The Photograph.                                                    Booth Decl., Ex. 5, Ex. 6 p.
                                                                      8 (Complaint Ex. A).
5. The Photograph shows the word “WRONG” written on duct              Booth Decl., Ex. 5, Ex. 6 p.
tape on five carpentry tools called “levels,” or spirit levels.       8 (Complaint Ex. A), Ex. 7
                                                                      (Countercl. ¶ 15), Ex. 8
                                                                      (Ans. to Countercl. ¶ 15).
6. Other images of levels, depicting similar wordplay on the same     Booth Decl., Exs. 9, 10, 11.
cliché, had circulated online for years beforehand.
7. On April 27, 2020, Analytical served on Bradley an Expert          Booth Decl. ¶ 13; Sinnreich
Report of Aram Sinnreich, with four exhibits.                         Decl., Ex. 1 (Sinnreich
                                                                      Report).
8. Professor Sinnreich found several earlier memes online also        Sinnreich Decl., Ex. 1
incorporating a pun on the “wrong on so many levels” cliché.          (Sinnreich Report p. 11 &
                                                                      Ex. C).
9. On December 8, 2017 at 5:02 p.m., Bradley posted the               Booth Decl., Ex. 1
Photograph on his Facebook page at                                    (Bradley Tr. at 49:4-18),
https://www.facebook.com/matthew.bradley.98434/posts/1015587          Ex. 3 (Bradley Ans. to
3949297068 (the “Post”), with the punch line “This is wrong on so     Inter. No. 2), Ex. 7
many levels” as text above the Photograph.                            (Countercl. ¶ 12), Ex. 8
                                                                      (Ans. to Countercl. ¶ 12),
                                                                      Exs. 12-15.
10. Bradley’s conduct on Facebook on December 8, 2017 was             Booth Decl., Ex. 1
governed by the terms of service set forth in Facebook’s Statement    (Bradley Tr. at 20:18-
of Rights and Responsibilities effective as of that date (“SRR”).     21:15), Ex. 16.
By using Facebook’s services, Bradley agreed to the terms of
service and was bound by the SRR.
11. Facebook’s SRR then stated a “Date of Last Revision: January      Booth Decl., Ex. 16 p. 1,
30, 2015[.]” In 2018, Facebook updated its terms of service for the   Ex. 17 p. 3.
first time since 2015. An April 2018 Facebook press release stated,
“we last updated our terms or data policy three years ago[.]”
12. The terms of the SRR included an “IP License,” by which           Booth Decl., Ex. 1
Bradley granted Facebook “a non-exclusive, transferable, sub-         (Bradley Tr. at 20:18-
licensable, royalty-free, worldwide license” to use the Photograph.   21:20), Ex. 16 p. 1 at ¶
That permission was expressly subject to Bradley’s “privacy and       2(1).
application settings.”
13. Bradley had the right and ability to use Facebook’s privacy       Booth Decl., Ex. 16 p. 1 at
settings to control how the Photograph would be shared. The SRR       ¶ 2.
provided to Facebook users, including Bradley, “You own all of
the content and information you post on Facebook, and you can
control how it is shared through your privacy and application
settings.”




PPAB 5723756v1                        2
          Case 5:19-cv-00249-FL Document 28 Filed 07/17/20 Page 2 of 16
14. Facebook’s SRR further provided: “When you publish content           Booth Decl., Ex. 16 p. 1 at
or information using the Public setting, it means that you are           ¶¶ 2(4), 1.
allowing everyone, including people off of Facebook, to access
and use that information[.]” Facebook’s SRR statement also
incorporated Facebook’s Data Policy by reference. The Data
Policy reiterated the effect of posting a photograph under the
Public setting.
15. Facebook’s SRR specifically defined “use” to include all acts        Booth Decl., Ex. 16 p. 3 at
of copying and distribution: “By ‘use’ we mean use, run, copy,           ¶ 17(7).
publicly perform or display, distribute, modify, translate, and
create derivative works of.”
16. Bradley’s privacy setting on Facebook was set to “Public”            Booth Decl., Ex. 1
when he made the Post, and for all subsequent revisions.                 (Bradley Tr. at 10:7-25,
                                                                         20:3-22), Ex. 3 (Bradley
                                                                         Ans. to Inter. Nos. 2-3).
17. Bradley has no records reflecting that he ever placed any terms      Booth Decl., Ex. 2
or conditions on the sharing, reposting, or other distribution of the    (Bradley Resp. to Doc.
Photograph by third parties.                                             Req. No. 12).
18. Bradley testified that when he shares memes through social           Booth Decl., Ex. 1
media, he does not track down the meme’s history to find its             (Bradley Tr. at 15:15-
original post, and he does not ask permission from the poster,           16:11).
“because every time I have shared a meme it [the privacy setting]
has been public, so that is not required.”
19. When he first made the Post, Bradley testified, he “did not          Booth Decl., Ex. 1
expect it to go viral” and did not expect anyone would share it. He      (Bradley Tr. at 27:24-
testified that at that time, he did not “expect to do anything else      28:19, 59:13-16).
with the meme” he had created, and “did not expect to use it on
merchandise of any kind.” He “did not intend to do anything with”
the Photograph in December 2017.
20. Bradley’s Post became a viral meme. It was shared, via               Booth Decl., Ex. 7
Facebook’s “Share” function, more than 10,000 times within a             (Countercl. ¶ 12), Ex. 8
week. As Professor Sinnreich explained, “With a click on the             (Ans. to Countercl. ¶ 12);
Share icon, a Facebook user can take a meme or other item                Sinnreich Decl., Ex. 1 p. 7.
publicly posted by another user and retransmit it, publicly or
privately, on a user’s timeline or via Facebook message.”
21. Bradley’s understanding of “what it means when something             Booth Decl., Ex. 1
goes viral,” he testified, is “where all of a sudden it’s all over the   (Bradley Tr. at 14:3-8).
internet and for usually for no explained reason.”
22. On December 8, 2017 at 5:14 p.m., twelve minutes after               Booth Decl., Ex. 1
Bradley’s Post, his cousin’s husband Josh Vallee added the first         (Bradley Tr. at 25:23-26:9,
comment to the Post: “This is good. I just might have to steal this      32:9-16), Ex. 12 pp. 2-3.
one.” Bradley clicked “Like” on the comment and responded, “Go
ahead.”




PPAB 5723756v1                        3
          Case 5:19-cv-00249-FL Document 28 Filed 07/17/20 Page 3 of 16
23. Bradley testified that he first realized his “meme was going         Booth Decl., Ex. 1
viral” later on December 8, 2017, the Post’s first night, after          (Bradley Tr. at 28:9-25).
“maybe a hundred shares all of a sudden … that just seemed to be
an enormous number for me.”
24. Other Facebook users also commented that week, “Stealing,”           Booth Decl., Ex. 1
“I had to steal this,” and “I’m stealing this!”                          (Bradley Tr. at 26:25-
                                                                         27:14), Ex. 12 pp. 3, 15,
                                                                         29.
25. Bradley testified that he assumed that people who say they are       Booth Decl., Ex. 1
“stealing something” on Facebook mean only that they are sharing         (Bradley Tr. at 31:25-
it (via Facebook’s “Share” icon), not “literally stealing it.”           32:23).
26. However, Bradley has used “steal” in its more common,                Booth Decl., Exs. 18, 19,
pejorative sense, to describe his own reuse of unattributed third-       20; Sinnreich Decl. p. 11.
party content on Facebook. On February 8, 2018, he posted on his
Facebook page text copied from a joke meme that had circulated
online for at least a year, almost verbatim, without using
Facebook’s Share function, and without naming or providing a
link to the meme’s source or author. He commented, “I stole this,”
and urged other Facebook users, “Steal this, like I did and pass a
laugh on to someone who needs it.”
27. Bradley was aware of the viral distribution. He testified that he    Booth Decl., Ex. 1
was “stunned in a happy way when it started going viral,” within         (Bradley Tr. at 30:4-6,
about a week or two of the Post. He further testified that he was        32:24-33:14, 31:22-24,
“pleased” when it started going viral on Facebook, and when it           34:4-12).
was shown elsewhere.
28. On December 14, 2017, at 11:31 a.m., Bradley edited the text         Booth Decl., Ex. 1
accompanying the Post to add, “Wow! I am stunned! Over 10K               (Bradley Tr. at 30:7-14,
shares. Time for a shameless plug for my blog,” and included a           49:14-22), Ex. 7
link to his blog.                                                        (Countercl. ¶ 12), Ex. 8
                                                                         (Ans. to Countercl. ¶ 12),
                                                                         Ex. 14, Ex. 15 p. 2.
29. That afternoon some commenters criticized Bradley for editing        Booth Decl., Ex. 1
the Post, and he responded: “Sorry, the picture is the joke … I          (Bradley Tr. at 29:7-30:14),
really didn’t expect 100 shares, so this is kind of surprising to me,”   Ex. 12 pp. 29-30, Ex. 21
and “I didn’t expect it to get 100 shares let alone 12,000. If I had     pp. 4-5, Ex. 22 pp. 3-5.
intended it to be a plug for my blog, I would have put it in at the
beginning. BTW, I make no money from my blog whatsoever, so I
had no other motivation other than I hope people would enjoy it.”
“At that point there was 12,000 shares” on Facebook, he testified.
30. Later that evening Bradley edited the Post’s text a second time,     Booth Decl., Ex. 1
to add an explanation about that morning’s edit: “I added the stuff      (Bradley Tr. at 49:23-50:1),
below after I went over 10K shares. Didn’t realize it would change       Ex. 14.
what people shared on their pages. I apologize to those who didn’t
like that.”




PPAB 5723756v1                        4
          Case 5:19-cv-00249-FL Document 28 Filed 07/17/20 Page 4 of 16
31. Many people distributed the Photograph beyond Facebook             Booth Decl., Ex. 23.
shares. A later post by Bradley on his Facebook page, dated
December 14, 2018, shows dozens of third-party uses of the
Photograph, in a screenshot of the results of a search via Google
Images for the term “wrong on so many levels meme.” Copies of
Bradley’s Photograph had been reposted on Facebook, Imgur,
LinkedIn, Pinterest, Reddit, and other websites.
32. The Photograph was reposted on Imgur on December 13, 2017,         Booth Decl., Ex. 24.
where it was listed among the “most viral images.”
33. On the morning of December 14, 2017, the Photograph was            Booth Decl., Ex. 1
reposted on Twitter under the username “Dr. Sheldon Cooper”; on        (Bradley Tr. at 51:10-
Reddit under the username “dickfromaccounting”; and on Unilad          52:21), Exs. 25-27.
Tech’s Facebook page with a link to the Reddit post, not back to
Bradley’s Post.
34. An article in Trend-Chaser dated January 4, 2018, “The Most        Booth Decl., Ex. 7
Clever Puns The Internet Has To Offer,” included the Photograph        (Countercl. ¶ 18), Ex. 8
without a link to Bradley’s Post and without crediting him.            (Ans. to Countercl. ¶ 18),
                                                                       Ex. 28 pp. 11-12.
35. An article in BuzzFeed dated January 27, 2018, “17 Puns That       Booth Decl., Ex. 29 pp. 5-
You’ll Need to Be A Little Clever To Get,” included the                6.
Photograph with a link to an Imgur repost, not to Bradley’s Post,
also without crediting him.
36. In his Answer to Analytical’s Counterclaims, Bradley admitted      Booth Decl., Ex. 7
that he “celebrated other unattributed distributions of the            (Countercl. ¶¶ 18 & 19),
[P]hotograph” and “hail[ed] the viral distribution of the ‘wrong on    Ex. 8 (Ans. to Countercl.
so many levels’ meme.”                                                 ¶¶ 18 & 19).
37. On December 24, 2017, a commenter on the Post with the             Booth Decl., Ex. 12 p. 50,
username Buck Smith asked, “Is this your original picture?”            Ex. 30 pp. 4-5, Ex. 31 p. 4.
Bradley responded, “Yes! I took it in the physics lab at SRJC.”
Smith replied, “Wow I have seen this a couple of times on twitter
now.” Bradley responded again, “My picture? Wow…”
38. On April 20, 2018, Bradley posted the Trend-Chaser article on      Booth Decl., Ex. 1
his Facebook page with the comment, “Hey, I’m famous! My               (Bradley Tr. at 33:23-
picture made the list of the most clever puns on the internet! Woo     34:16), Ex. 32.
hoo!”
39. Bradley admitted that he was “excited by this coverage” and,       Booth Decl., Ex. 1
although the Trend-Chaser article “did not provide a photographer      (Bradley Tr. at 34:17-35:5),
credit” for Bradley and it “did not identify [him] as the creator of   Ex. 7 (Countercl. ¶ 18), Ex.
the meme,” he “still shared this article and celebrated it.”           8 (Ans. to Countercl. ¶ 18).
40. On November 7, 2018, a Facebook user with the username             Booth Decl., Ex. 12 p. 51.
Rolland C. Coutinho commented on the Post, “I remember co
opting this for my profile” and thanked Bradley, who clicked
“Like” on his comment.
41. “Almost all of the comments [on the Post] were within a            Booth Decl., Ex. 1
couple of weeks of the original listing,” Bradley testified.           (Bradley Tr. at 29:7-30:3).



PPAB 5723756v1                        5
          Case 5:19-cv-00249-FL Document 28 Filed 07/17/20 Page 5 of 16
42. Fifteen days after the Post, on December 23, 2017, Bradley          Booth Decl., Ex. 12 p. 50,
added the comment: “Only 295 shares to go above 20,000!”                Ex. 30 p. 4.
43. More than two years later, his Post remains stalled below           Booth Decl., Ex. 1
20,000 shares on Facebook.                                              (Bradley Tr. at 30:15-23),
                                                                        Ex. 12 p. 2, Ex. 30 p. 1, Ex.
                                                                        31 p. 1.
44. Commenting on a May 21, 2018 Facebook post, Bradley                 Booth Decl., Ex. 1
reflected on the popularity of the Post: “that was lightning in a       (Bradley Tr. at 46:1-16),
bottle. I had many before, I will have more in the future. If I get     Ex. 33.
lucky again, well … it happens.”
45. Analytical is a corporation organized and existing under the        Booth Decl., Ex. 7
laws of North Carolina, with its principal place of business in          (Countercl. ¶ 10), Ex. 8
Raleigh, North Carolina.                                                (Ans. to Countercl. ¶ 10);
                                                                        Karl Decl. ¶ 2.
46. Analytical offers language arts curricula and instructional         Booth Decl., Ex. 7
materials for English grammar, punctuation, and usage. At all            (Countercl. ¶ 10), Ex. 8
material times, Analytical sold its learning aids through its website   (Ans. to Countercl. ¶ 10);
at analyticalgrammar.com. Effective July 1, 2020, ownership of          Karl Decl. ¶ 3.
Analytical’s learning aids transferred to Math-U-See, Inc., also
known as Demme Learning, a Pennsylvania corporation, which
sells Analytical’s materials through its own website.
47. Analytical’s educational mission is to promote and provide          Booth Decl., Ex. 6 p. 8
“grammar instruction for all.” Its primary markets are public,          (Complaint Ex. B); Karl
private, charter, and home schools.                                     Decl. ¶ 4.
48. Analytical made Facebook a forum to foster mindfulness about        Karl Decl. ¶ 5; Kenney
English usage. At all material times, Analytical furthered its          Decl. ¶¶ 1-2.
educational project through a steady stream of grammar advice,
lessons, tips, and articles, including grammar and usage-themed
memes, posted on its Facebook page at
facebook.com/analyticalgrammar/. Analytical’s marketing
manager Melissa Kenney administered its Facebook page from
July 1, 2015 through June 30, 2020. Effective July 1, 2020, due to
a transfer of ownership to Demme Learning, Analytical no longer
administers the Facebook page.
49. Gene Boecker, a user of Analytical’s Facebook page, sent a          Booth Decl., Ex. 34;
copy of the Photograph to Analytical via Facebook Messenger on          Kenney Decl. ¶ 3.
December 14, 2017 at 9:06 p.m., with the message, “New one, I
hadn[’]t seen before..... Wrong on so many levels.” On December
15, 2017 at 7:33 p.m., Melissa Kenney responded: “I LOVE THIS!
I WILL USE IT!”
50. Analytical had not seen the Photograph before Mr. Boecker’s         Karl Decl. ¶ 6; Kenney
message.                                                                Decl. ¶ 3.
51. Nothing in Mr. Boecker’s message identified Bradley as the          Booth Decl., Ex. 4, Ex. 34,
photographer or conveyed any other identifying information or           Ex. 35 p. 1; Kenney Decl. ¶
copyright management information about Bradley or the                   4.
Photograph.


PPAB 5723756v1                        6
          Case 5:19-cv-00249-FL Document 28 Filed 07/17/20 Page 6 of 16
52. Analytical reposted the Photograph on its Facebook page on            Booth Decl., Ex. 36; Karl
December 16, 2017, along with the text, “This is wrong on so              Decl. ¶ 7; Kenney Decl. ¶
many levels.” (The “Repost.”)                                             5.
53. The Repost exemplified and served Analytical’s educational            Karl Decl. ¶ 8; Kenney
purpose. Analytical used the Repost and similar visual puns on            Decl. ¶ 6.
Facebook to be thought-provoking, not just to entertain.
54. Analytical did not financially “boost” or otherwise promote the       Karl Decl., ¶ 9; Kenney
Repost. Analytical did not add any comments to the Repost or              Decl. ¶ 7.
further share the Photograph thereafter.
55. Analytical did not seek any commercial benefit from the               Booth Decl., Ex. 37
Repost. It did not sell or attempt to sell the Photograph, or charge a    (Analytical Resp. to Inter.
fee related to its use of the Photograph, and it did not profit or seek   Nos. 14 & 15); Karl Decl. ¶
profit from the Repost. The Repost did not advertise or refer to any      10; Kenney Decl. ¶ 8.
particular Analytical product or service.
56. Analytical did not generate any revenue attributable to the           Booth Decl., Exs. 37-41,
Repost. In the wake of the Repost, Analytical made only one sale          Ex. 42 p. 6; Karl Decl., ¶¶
to a customer who had seen its Facebook page before his purchase.         11-14.
That customer, Frank Onwona, had been following Analytical on
Facebook for months by then.
57. On December 14, 2018, Bradley applied to register the                 Booth Decl., Ex. 3
copyright for the Photograph with the Copyright Office. Based on          (Bradley Resp. to Inter. No.
that application, he ultimately obtained Copyright Registration No.       10), Ex. 7 (Countercl. ¶
VAu 1-355-121, with an effective date of registration of December         19), Ex. 8 (Ans. to
14, 2018. The registration certificate erroneously indicated that the     Countercl. ¶ 19); Ex. 43.
Photograph was unpublished, as indicated by the “u” in the
registration number.
58. On December 14, 2018, Bradley edited the Post again. He               Booth Decl., Ex. 1
replaced the unadorned Photograph in the Post with a copy that            (Bradley Tr. at 50:2-23),
includes, as text placed directly on the Photograph, both the punch       Ex. 12 p. 2, Ex. 13, Ex. 14,
line “THIS IS WRONG ON SO MANY LEVELS” in all-caps                        Ex. 15 p. 3.
lettering, and a copyright tag: “copyright 2018 Matthew J
Bradley.”
59. Bradley also amended the text of the Post on December 14,             Id.
2018, for the third time, by adding (immediately below the “This is
wrong on so many levels” punch line): “Please note that this
picture is copyrighted. I appreciate all of you who shared it (very
unexpectedly). Some people, however, are passing it off as their
own work. I took the picture with my phone. This is the original
photo (meme added). If you see anyone violating this copyright,
please let me know. Thanks.”
60. On December 14, 2018, Bradley sent demands to five websites           Booth Decl., Ex. 1
where the Photograph had appeared, including Reddit and Imgur,            (Bradley Tr. at 67:1-18),
seeking $50 payment apiece. None complied. He has never                   Ex. 2 (Bradley Resp. to
generated any revenue from the Photograph.                                Doc. Req. No. 19), Exs. 44-
                                                                          46.



PPAB 5723756v1                        7
          Case 5:19-cv-00249-FL Document 28 Filed 07/17/20 Page 7 of 16
61. On or about December 14, 2018, Bradley also conducted a          Booth Decl., Ex. 1
Google search for “DRM attorney” (digital rights management          (Bradley Tr. at 72:4-9).
attorney) that led him to Richard Liebowitz (“Liebowitz”).
62. Bradley engaged Liebowitz’s firm, Liebowitz Law Firm,             Booth Decl., Ex. 1
PLLC, under a contingent-fee agreement.                               (Bradley Tr. at 66:2-10,
                                                                      74:14-25, 81:3-83:8), Ex. 3
                                                                      (Bradley Resp. to Inter.
                                                                      Nos. 6 & 13).
63. On January 3, 2019, Liebowitz filed a second application to       Booth Decl., Ex. 3
register the copyright on Bradley’s behalf on January 3, 2019 and     (Bradley Resp. to Inter. No.
obtained Copyright Registration No. VA 2-133-725, Bradley’s           10), Ex. 7 (Countercl. ¶
basis for this action.                                                19), Ex. 8 (Ans. to
                                                                      Countercl. ¶ 19); Ex. 6
                                                                      (Complaint ¶ 9), Ex. 47,
                                                                      Ex. 48.
64. Liebowitz’s firm notified Bradley of Analytical’s Repost on       Booth Decl., Ex. 1
June 10, 2019, and Bradley authorized the firm to pursue the case. (Bradley Tr. at 71:6-17),
                                                                      Ex. 3 (Bradley Resp. to
                                                                      Inter. No. 7), Ex. 49.
65. Before filing suit on June 18, 2019, Bradley and his counsel      Booth Decl., Ex. 6
did not contact Analytical to request that it remove the Photograph (Complaint), Ex. 35 p. 1;
from its Facebook page, or to request credit, or for any other        Karl Decl. ¶ 15; Kenney
purpose.                                                              Decl. ¶ 9.
66. Bradley has no evidence of any sale of, licensing of, or revenue Booth Decl., Ex. 2
from the Photograph or related merchandise.                           (Bradley Resp. to Doc.
                                                                      Req. Nos. 18-20).
67. Bradley has not negotiated any license or other agreement with Booth Decl., Ex. 1
any third party to use the Photograph for a fee.                      (Bradley Tr. at 70:20-25).
68. Unrelated to the Photograph, in the wake of the Sonoma            Booth Decl., ¶ 52, Ex. 1
County wildfires in November 2019, Bradley set up an account          (Bradley Tr. at 60:19-
with the apparel company Custom Ink to make T-shirts available        61:22, 62:2-18), Ex. 3
as a fundraiser for the California Fire Department. He first          (Bradley Resp. to Inter. No.
claimed, in December 2019, that he intends at some point to sell T- 4), Ex. 50.
shirts bearing the Photograph via Custom Ink, but he still had
taken no steps to make any money selling or licensing the
Photograph by then. Bradley testified that he had not uploaded the
image to Custom Ink’s website before his December 12, 2019
deposition. His Custom Ink account page does not reflect any
marketing or sales of any apparel that Bradley designed.
69. In his Expert Report, Professor Sinnreich explained, “Social      Sinnreich Decl., Ex. 1
media platforms encourage and reward the widespread repurposing (Sinnreich Report p. 7).
of digital content, without requiring or incentivizing attribution. …
On Facebook, for example, the standard user interface facilitates
the easy repurposing and redistribution of memes from one user to
another.”



PPAB 5723756v1                        8
          Case 5:19-cv-00249-FL Document 28 Filed 07/17/20 Page 8 of 16
70. Professor Sinnreich opined that “there is an implicit user right   Sinnreich Decl., Ex. 1
to participate in the ‘viral’ distribution of memes via social media   (Sinnreich Report p. 9).
(without which, memes could not exist), and Defendant’s use was
well within the normative parameters of this implicit right. Social
media users recognize that the viral distribution of memes is a
common feature of social media use, and do not understand that
such use requires compensation to the viral source or originator of
the meme.”
71. Professor Sinnreich opined, “There is no normative basis to        Sinnreich Decl., Ex. 1
expect credit or compensation for the viral distribution of a meme.    (Sinnreich Report pp. 12 &
… Plaintiff cannot expect to exercise control over distribution. …     13).
[I]t is not reasonable for a meme creator to expect a fee for
recirculation.”
72. Analytical has shared and reposted thousands of memes on its       Karl Decl. ¶ 16.
Facebook page. Facebook has never prevented Analytical from
reposting third-party Facebook content. Other than Bradley, no
Facebook user has ever claimed or suggested to Analytical that it
is not permitted.
73. Bradley created another meme, using six unlicensed and             Booth Decl., Ex. 1
unattributed photographs by other photographers, which he posted       (Bradley Tr. at 41:13-
on Facebook on May 21, 2018.                                           42:20), Ex. 33.
74. Bradley testified that what prompted him to make the “wrong        Booth Decl., Ex. 1
on so many levels meme” was that: “I frequently take pictures of       (Bradley Tr. at 17:2-5).
things I think are amusing and share them on Facebook. That’s
all.”
75. He testified that he posted the Photograph on Facebook             Booth Decl., Ex. 1
because “I often post pictures that I think are funny.” He further     (Bradley Tr. at 20:3-11,
testified, “I’m just posting things that I think are funny,” and “I    46:1-16).
frequently post pictures like that [the Photograph].”
76. Bradley has created and posted many similar works. “I have         Booth Decl., Ex. 1
been doing it for years on Facebook,” he testified; “it’s just         (Bradley Tr. at 46:24-
something I do for fun to share with my friends.” He further           47:17).
testified that he would be “pleased if they are shared,” and that he
is “posting them for public consumption.”
77. Analytical neither sought nor gained any direct or indirect        Booth Decl., Exs. 37-40,
commercial advantage from its use of the Photograph. Its profits,      41; Karl Decl. ¶ 17.
revenues, and overall commercial performance were not tied to the
use.
78. At all material times, including at any time before July 1,        Karl Decl. ¶¶ 5 & 18.
2020, Analytical has not hosted third-party advertising on
Facebook or on its website. Effective July 1, 2020, due to the
transfer of ownership to Demme Learning, Analytical no longer
administers the Facebook page.




PPAB 5723756v1                        9
          Case 5:19-cv-00249-FL Document 28 Filed 07/17/20 Page 9 of 16
79. The customary price for a viral use of a social media meme is      Sinnreich Decl., Ex. 1
free. As Professor Sinnreich explained, based on his research and      (Sinnreich Report pp. 7-9);
leading academic sources on meme use and social media use,             Kenney Decl. ¶¶ 10-11.
“Memes and other social media content are not commonly
expected to be revenue-bearing for their creators, either via direct
(e.g. retail) or indirect (e.g. content licensing) models. … [T]he
overwhelming majority of memes are produced, distributed,
altered, and redistributed without attribution or fee-based license
agreements, and without the reasonable expectation of direct
remuneration. The vast majority of people who create and/or share
memes do so with the expectation, and even the hope, that they
will be recirculated widely, without express permission, payment,
or attribution. By the same token, people who recirculate memes
on social media do so without any expectation that they are
expected to get prior permission from, or make payment or
attribution to, the original author.”
80. Though Bradley made anomalous demands for an ex post               Booth Decl., Ex. 1
facto $50 “fee” from certain websites that took his picture down,      (Bradley Tr. at 67:1-71:5),
none complied, as no fee was required.                                 Exs. 44-46.
81. The two main definitions of “viral” are “of, relating to, or       Booth Decl. ¶ 53, Ex. 51.
caused by a virus,” and “quickly or widely spread or popularized
especially by means of social media.”
82. The two main definitions of “meme” are “an idea, behavior,         Booth Decl., Ex. 1
style, or usage that spreads from person to person within a            (Bradley Tr. at 14:21-
culture,” and “an amusing or interesting item (such as a captioned     15:11), Ex. 52; Sinnreich
picture or video) or genre of items that is spread widely online       Decl., Ex. 1 (Sinnreich
especially through social media.”                                      Report p. 7).
83. Bradley testified that, according to that Merriam-Webster          Booth Decl., Ex. 1
definition of memes, “it almost has to go viral for it to be a         (Bradley Tr. at 14:21-
meme.”                                                                 15:11, 38:21-25), Ex. 52.
84. Professor Sinnreich explained that “[t]he capacity of a meme to    Sinnreich Decl., Ex. 1
be shared far beyond the creator’s control is inherent in the          (Sinnreich Report p. 8).
common notion of the ‘viral’ distribution of memes.”
85. Professor Sinnreich opined “that the Defendant’s use of the        Sinnreich Decl., Ex. 1
Photograph was a normative, typical use of a meme, in a                (Sinnreich Report p. 10).
noncommercial and transformed context.”
86. Throughout his report, Professor Sinnreich used the term           Sinnreich Decl., Ex. 1
“normative” to encompass both “widespread and unremarkable             (Sinnreich Report p. 3).
practice, in the sense that is typically described as ‘normal,’” and
“practice that has the effect of shaping and informing widespread
expectations.”




PPAB 5723756v1                       10
         Case 5:19-cv-00249-FL Document 28 Filed 07/17/20 Page 10 of 16
87. Professor Sinnreich opined that “the Photograph is a meme            Sinnreich Decl., Ex. 1
based heavily on the commons. … Not only is the text supplied            (Sinnreich Report pp. 10-
with the Photograph, ‘this is wrong on so many levels,’ a                11 & Ex. C).
longstanding internet trope in and of itself, but the visual pun
embodied in the Photograph is also a longstanding meme and
cliché, with several prior versions in wide, ‘viral’ circulation prior
to Plaintiff’s version, as a rudimentary Google Image search
makes very clear.”
88. Professor Sinnreich opined that the Photograph “is very              Sinnreich Decl., Ex. 1
limited in its novelty, creativity, and originality,” in part because    (Sinnreich Report p. 11 &
“it was minimally differentiated from other prior art.”                  Ex. C).
89. Bradley continued to create and post memes after the Post and        Booth Decl., Ex. 1
Repost.                                                                  (Bradley Tr. at 39:3-40:12,
                                                                         41:13-42:4, 46:24-47:19),
                                                                         Exs. 20, 33, 53-56.
90. Bradley testified, “I just posted just as much as I had before,      Booth Decl., Ex. 1
just as much as I have since, maybe a little less actually. I have       (Bradley Tr. at 46:1-23),
been busier.”                                                            Ex. 33.
91. Professor Sinnreich found “no evidence that [Bradley] gave           Sinnreich Decl., Ex. 1
special consideration to the staging, lighting, or composition of the    (Sinnreich Report pp. 11-
Photograph,” and opined “that the nature of the Photograph is a          12).
minimally creative variation on elements of the cultural commons,
to which Plaintiff can claim no ownership[.]”
92. In his Responses to Analytical’s First Request for Production        Booth Decl., Ex. 2
of Documents, Bradley admitted that he has no “documents                 (Bradley Resp. to Doc.
showing any effect that any Defendant use of the Photograph has          Req. No. 26).
had, or is reasonably likely to have, on the market for, potential
market for, or value of the Photograph or any derivative works.”
93. In his Responses to Analytical’s First Request for Production        Booth Decl., Ex. 2
of Documents, Bradley admitted that he has no documents                  (Bradley Resp. to Doc.
showing any damages that he suffered or injury caused by                 Req. No. 28).
Analytical’s use of the Photograph.
94. In his Rule 26(a)(1) Initial Disclosures, Bradley did not include    Booth Decl. ¶¶ 58-59, Ex.
a computation or estimate of damages sustained or recoverable            56 (Bradley Initial
profits. He stated, “Plaintiff refers Defendant to the Complaint for     Disclosures p. 3).
an itemization of the types of damages suffered. As Plaintiff has
not yet obtained discovery of Defendant’s financial, sales and
other relevant records, Plaintiff cannot make a reasonable estimate
of the damages sustained or infringing profits he may recover as a
result of Defendant’s actions. Plaintiff[] reserves his right as to if
he will seek actual or statutory damages.” Bradley never
supplemented his Initial Disclosures to provide a computation of
any damages claimed or recoverable profits.
95. Bradley testified that Analytical’s use of the Photograph has        Booth Decl., Ex. 1
not impacted his efforts to sell T-shirts because he had not yet         (Bradley Tr. at 66:19-25).
made any efforts to sell T-shirts.


PPAB 5723756v1                       11
         Case 5:19-cv-00249-FL Document 28 Filed 07/17/20 Page 11 of 16
96. Professor Sinnreich opined, “It is aberrant, and contrary to         Sinnreich Decl., Ex. 1
widely accepted norms and practices of social media use, to regard       (Sinnreich Report p. 13).
the viral use of a meme on Facebook as having any potential
negative effect on any market for the meme or on the value of the
meme. There is no market whatsoever for the sale of memes at
retail. Consumers have access to millions of memes freely via
social media services, and it is unreasonable to expect that a
consumer would ever pay for access to a meme. There is also no
substantial market for the licensing of photographs for memes. …
there is so much freely available memetic content that publishers
have no incentive to pay a license fee to use one.”
97. Professor Sinnreich opined that “social media users routinely        Sinnreich Decl., Ex. 1
redistribute [memes] in their entirety.”                                 (Sinnreich Report p. 12).
98. In Professor Sinnreich’s opinion, the popularity of a meme on        Sinnreich Decl., Ex. 1
Facebook is not reasonably considered a “market demand for the           (Sinnreich Report p. 14).
meme.” He posited that hypothetically, “a Facebook use of a
meme could be considered an economic market use” and “the
popularity of a meme could be considered a market demand for the
meme,” but opined that those are “two suppositions that do not
reasonably reflect social practice.”
99. Professor Sinnreich identified a potential benefit to the value of   Sinnreich Decl., Ex. 1
the meme from viral use: “to the limited extent that [meme]              (Sinnreich Report pp. 8-9,
creators do monetize them, which is infrequent, that monetization        13).
is not direct but based on the sale of derivative works (e.g.
merchandise) and sponsorship … These uncommon revenue
models are aided, rather than hindered, by widespread,
unpermissioned sharing of the meme; its ‘viral’ status is what
qualifies it for access to those markets.” Accordingly, he opined,
“meme creators are far more likely to benefit economically and
otherwise from viral, unpermissioned recirculation of their work,
through the exploitation of derivative works and endorsements.”
100. Facebook offers tools to report claims of intellectual property     Booth Decl., Ex. 16 p. 2
infringement. The notice-and-takedown provisions of 17 U.S.C. §          (AG0195 at ¶¶ 5.3-5.4);
512 require Facebook to promptly remove allegedly infringing             Karl Decl. ¶ 19; Sinnreich
material posted by users, and give the users notice of the takedown      Decl., Ex. 1 (Sinnreich
and a chance to dispute the claim. Apparently Bradley and his            Report p. 15).
counsel did not issue a takedown request to Facebook, alleging
infringement under 17 U.S.C. § 512. Analytical did not receive
notice of a takedown and Facebook did not take the Repost down.
101. Bradley did not seek to have the Repost taken down by               Booth Decl., Ex. 6
requesting injunctive relief in the complaint.                           (Complaint pp. 4-5).




PPAB 5723756v1                       12
         Case 5:19-cv-00249-FL Document 28 Filed 07/17/20 Page 12 of 16
102. Before answering the complaint, Analytical’s president Erin          Booth Decl., Ex. 35, Ex.
Karl apologized for the use of the Photograph and offered to make         58; Karl Decl. ¶¶ 20-21.
amends and settle the dispute by accepting judgment, in an email
she sent to Bradley’s counsel on August 16, 2019. Ms. Karl’s
email further stated, among other things, “We will have it [the
Photograph] taken down promptly if you request it.” Ms. Karl
reiterated the offer in an email she sent to Bradley’s counsel on
August 19, 2019.
103. Before answering the complaint, in emails sent to Bradley’s          Booth Decl. ¶ 62, Ex. 59.
counsel on August 20 and 21, 2019, Analytical’s counsel reiterated
Analytical’s offer to accept entry of judgment, proposed to discuss
a possible settlement, and again asked “if Mr. Bradley requests the
removal of his photo from Analytical Grammar’s Facebook page.”
104. Neither Bradley nor his counsel ever responded to                    Booth Decl. ¶¶ 62-63, Exs.
Analytical’s offers to accept judgment or to its offers to remove         35, 58-59; Karl Decl. ¶¶
the Photograph from its Facebook page.                                    21-23.
105. Analytical filed its answer to the complaint on September 13,        Booth Decl., ¶ 64, Exs. 7,
2019. Through counsel, Bradley sent Analytical an offer to settle         60.
the matter for $5,500, on September 17, 2019, four days after
Analytical answered the complaint.
106. Professor Sinnreich opined,” The only effort the Plaintiff has       Sinnreich Aff, Ex. 1
made to derive any revenue from the Photograph is through                 (Sinnreich Rep. p. 14).
litigation and the threat of litigation. He did not proactively seek to
license his work to third parties, or try to monetize the work on his
own through the production and sale of derivative works,
advertising, or any other means.”
107. Professor Sinnreich opined, “The Plaintiff only registered the       Id.
copyright in the Photograph a year after he had shared it publicly
and freely, without any indication of its authorship, provenance, or
copyright status. In the interim year, free, anonymous, and
unpermissioned distribution of the work had propelled it to ‘viral
meme’ status — a development that the Plaintiff publicly
celebrated. In effect, he ‘seeded’ third-party distributions of the
Photograph by releasing it for wide distribution without restriction,
and now seeks to ‘harvest’ one of the resulting acts of distribution
by alleging infringement against Defendant.”
108. Bradley alleged in his complaint in this action, “Upon               Booth Decl., Ex. 3
information and belief, [Analytical] intentionally and knowingly          (Bradley Resp. to Inter. No.
removed copyright management information identifying Plaintiff            11), Ex. 6 p. 4 (Complaint
as the photographer of the Photograph.” He later verified that the        ¶ 18).
sole basis for his “presumption at the time of filing [the complaint]
that Defendant knowingly removed his name” was that “Plaintiff’s
name was not conveyed in connection with Defendant’s
subsequent display of the Photograph” in the Repost.




PPAB 5723756v1                       13
         Case 5:19-cv-00249-FL Document 28 Filed 07/17/20 Page 13 of 16
109. In the Post, as it originally appeared on December 8, 2017,    Booth Decl., Ex. 3
Bradley did not assert that he had taken the Photograph. “This is   (Bradley Resp. to Inter. No.
wrong on so many levels” was the only text included with the Post. 2), Exs. 12-15; Karl Decl. ¶
                                                                    24.
110. In the Post, as it originally appeared on December 8, 2017,    Booth Decl., Ex. 1
no CMI or watermark appeared on the Photograph and no author-       (Bradley Tr. 24:12-23), Ex.
identifying information was included or conveyed as metadata for 4, Ex. 14, Ex. 15 p. 2.
the Photograph.
111. Bradley testified, “There is metadata on the photograph itself Booth Decl., Ex. 1
which identifies me as the photographer, my phone more              (Bradley Tr. 21:21-24:20),
specifically.” However, he did “not know if … Facebook postings Ex. 4.
preserve the metadata information.”
112. The metadata documentation that Bradley produced for the       Booth Decl., Ex. 4.
Photograph identifies the make and model of phone used to take
the Photograph as a Motorola Moto Z (2).
113. Bradley’s metadata documentation does not include any          Booth Decl., Ex. 4.
author or copyright information. The “Author and Copyright”
section of the documentation states only, “Copyright not found.”
114. No text was superimposed on the Photograph as it appeared      Booth Decl., Ex. 1
in the Post until December 14, 2018, when Bradley replaced the      (Bradley Tr. 50:2-51:19,
original Photograph file with a version bearing a “copyright 2018   52:22-53:3), Ex. 12 p. 2,
Matthew J Bradley” tag.                                             Ex. 13, Ex. 14, Ex. 15 pp.
                                                                    2-3.
115. His original Post, like any other Facebook post, displayed     Booth Decl., Ex. 1
his Facebook username.                                              (Bradley Tr. 23:13-25,
                                                                    53:13-55:4), Ex. 3 (Bradley
                                                                    Resp. to Inter. No. 11).
116. Nothing in the Post identified Bradley as the photographer     Booth Decl., Ex. 12 p. 50,
until December 24, 2017, when a commenter asked, “Is this your      Ex. 30 pp. 4-5, Ex. 31 p. 4;
original picture?” and Bradley responded in a comment on the        Karl Decl. ¶ 25.
Post, “Yes! I took it in the physics lab at SRJC.”
117. That response, one of the last of more than 800 comments       Booth Decl., Ex. 12 pp. 2
that the Post received, was only readily accessible by scrolling    & 50, Ex. 31 p. 1.
through hundreds of earlier comments.
118. The first indication or assertion in the main body of the Post Booth Decl., Ex. 1
that Bradley asserted authorship or ownership of the Photograph     (Bradley Tr. 50:2-51:22),
appeared on December 14, 2018, when Bradley added “I took the       Ex. 5, Ex. 13; Karl Decl. ¶¶
picture with my phone” to the Post’s text, and replaced the         25-26.
Photograph in the Post with one bearing a copyright tag.
119. The Repost shows the Photograph just as it appeared when       Booth Decl., Ex. 1
Bradley shot it and posted it on December 8, 2017, and when         (Bradley Tr. 49:4-51:19),
Analytical received it on December 14, 2017.                        Ex. 4, Ex. 14, Ex. 34;
                                                                    Kenney Decl. ¶ 12.




PPAB 5723756v1                       14
         Case 5:19-cv-00249-FL Document 28 Filed 07/17/20 Page 14 of 16
120. Analytical did not know, or even believe, that reposting the     Booth Decl. ¶ 62, Exs. 35
meme would be an infringement at all. As Analytical’s president       & 58-59; Karl Decl. ¶ 27;
Erin Karl told Bradley’s counsel in her August 16, 2019 email,        Kenney Decl. ¶¶ 10-11.
“The photo was a viral meme and we thought that sharing it on
Facebook was permitted.” As Analytical’s counsel told Bradley’s
counsel in his August 20, 2019 email, “My client believed in good
faith that its use of the viral meme was permissible and would not
constitute an infringement.”
121. Analytical’s customers are educators and parents. They are       Karl Decl. ¶ 28.
savvy consumers who make informed decisions about educational
resources. Their purchases of Analytical’s instructional materials
are driven by the educational content it has developed over
decades, not by the fleeting appearance of a meme on its Facebook
page. Analytical’s president Erin Karl is not aware of any sale by
Analytical that was attributable to any meme on Facebook. She has
no reason to believe that a single, ephemeral repost of a meme,
including Bradley’s meme, has ever been a significant factor
influencing or leading to any purchase from Analytical.




Dated: July 17, 2020                        Respectfully submitted,

                                            /s/ Dan Booth
                                            Dan Booth

                                            Counsel for Defendant Analytical Grammar, Inc.




PPAB 5723756v1                       15
         Case 5:19-cv-00249-FL Document 28 Filed 07/17/20 Page 15 of 16
                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true copy of the foregoing was electronically filed

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to the following:

                                          Albert P. Allan
                                  ALLAN LAW FIRM, PLLC
                                   435 East Morehead Street
                                       Charlotte, NC 28202
                               Email: alallan@allaniplitigation.com



This the 17th day of July, 2020.

                                             /s/ Dan Booth
                                             Dan Booth
                                             Dan Booth Law LLC
                                             60 Thoreau Street, #121
                                             Concord, MA 01742
                                             dan@danboothlaw.com
                                             Local Civil Rule 83.1(e) Special Appearance

                                             Christopher M. Thomas
                                             N.C. State Bar No. 31834
                                             christhomas@parkerpoe.com
                                             Parker Poe Adams & Bernstein LLP
                                             PNC Plaza
                                             301 Fayetteville Street, Suite 1400 (27601)
                                             P.O. Box 389
                                             Raleigh, North Carolina 27602-0389
                                             Telephone: (919) 835-4626
                                             Facsimile: (919) 834-4564
                                             Local Civil Rule 83.1(d) Counsel




PPAB 5723756v1                       16
         Case 5:19-cv-00249-FL Document 28 Filed 07/17/20 Page 16 of 16
